 In the Matter of ERIE CITr IRoN WORKSandPATTERN MAKERS LEAGUEOF NORTH AMERICA (AFL)Case No. R-47413.-Decided February 8, 1943Jurisdiction:engine, boiler, tank and coal pulverizing equipment manufacturingindustry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition ; automatically renewable contract held no bar to,when petitioner gave timely notice of its claims ; election necessary.UnitAppropriate for Collective Bargaining:all pattern makers and patternmakers' apprentices, excluding the foreman, pattern carrier, and assistantpattern carrier permitted to determine whether they desired separate unit orbe part of existing industrial unit.Mr. W. Pitt Gifford,of Erie, Pa., for the Company.Mr. C. D. Madigan,of Cleveland, Ohio, andMr. R. D. Lichtenwalter,of Erie, Pa., for the Pattern Makers League.Mr. John A. Spaeder,of Erie, Pa., for the Association.Mr. Wallace E. Roaster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of NorthAmerica (AFL), herein called the Pattern Makers League, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Erie City Iron Works, Erie, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry Shore,Trial Examiner.Said hearing was held at Erie, Pennsylvania, onJanuary 9,1943.The Company, the Pattern Makers League, and ErieCity Iron Works Employees Welfare Association, herein called theAssociation, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.47 N. L. It B., No. 49.381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYErie City Iron Works is a Pennsylvania corporation having its plantand offices in Erie, Pennsylvania. It is engaged in the manufactureof engines, boilers, tanks, and coal pulverizing equipment.The prin-cipal raw materials used in the process of manufacture are.boilerplate,tubes, pig iron, brick, coal, sand, and structural steel.Suchmaterials,used in 1942, had a value in excess of $3,000,000, of which approxi-mately 75 percent was received from points outside the State of Penn-sylvania.During the same year the Company produced productshaving a valuein excessof $7,000,000, of which approximately 75 per-cent was shipped to points outside the State of Pennsylvania.The Company concedes for the purpose of this proceeding that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDPattern Makers League of North America is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership pattern makers and pattern makers' apprentices employed bythe Company.Erie City Iron Works Employees Welfare Association is an unaffili-ated labor organization.It admits to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Pattern Makers League advised the Company in August 1942that it represented a majority of the pattern makers and patternmakers' apprentices in the employ of the Company and requested recog-nition.The Company refused this request and stated that a contractwith the Associationwas abar to a determination of representatives.This contract, which the Association also asserts to be a bar, wasexecuted on November 7, 1940, and is to continue from year to yearsubject to termination upon 30 days' written notice prior to the anni-versary date.Since the claim of the Pattern Makers League was mademore than 30 days prior to that date, we find that the contract doesnot constitute a bar to an invesigation to determine the bargainingrepresentative of the pattern makers.A statement of the Regional Director, introduced into evidence, thestatement of the Trial Examiner, and other evidence at the hearing, .ERIEICITY IRON WORKS383indicates that each of the labor organizations represents a substantialnumber of employees in the unit it contends to be appropriate.'We find that a question affecting commerce,has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe Company and the Association contend that all employees inthe pattern shop,. including the pattern carrier andassistantpatterncarrier, but excluding the foreman, constitute a: unit appropriatefor the purposes of collective bargaining.The PatternMakersLeague would include theforeman, but excludethe pattern carrier andassistantpattern carrier.With the exception of powerhouse employees, who are repre-sented by International Brotherhood of Firemen and Oilers, allproduction and maintenance employees of the Company,includingpattern makers, have been represented, for the purposes of collec-tive bargaining, by the Association under the-contract of November7, 1940.On that date one pattern maker foreman and one apprenticewere employed by the Company.The foreman,because of his super-visory duties, was ineligible to membership in the Association.Withthe exception of an apprentice and thepattern carrier,all presentemployees in the pattern shop were employed subsequent to the nego-tiation of the Association contract.The pattern shop is not repre-sented as such in the councils of the Association but is considered asan adjunct of the foundry.There is no Association-shop stewardin the pattern shop.The pattern shop is located on the second floor of a building sepa-rate from the other shops.The remaining floors in this buildingare usedfor the storage of patterns.Except for the foreman, thepattern makers and apprentices have no, contact with other employeesin the plant. Including the foreman, five employees, eligible tomembership in the Pattern Makers League, were employed by theCompany at the time of the hearing. The pattern carrier and hisassistantdo not work on patterns and do not qualify for membership.I The Regional Director stated that the Pattern Makers League submitted five undatedapplication for membership cards all bearing apparently genuine original signatures, ofwhich four bore the names of persons appearing on the Company's pay roll of November 18,1942.It was testified at the hearing that these cards were signed in August 1942 but thatall of the signers were members for varying periods prior thereto.There are five employeesin the unit for which the Pattern Makers League contends.The Trial Examiner stated that he had examined five application for membership cardssubmitted by the Association;that all bore apparently genuine original signatures, andthe names of persons appearing on the Company's pay roll for November 18, 1942.Thesecards were dated variously from July 1939 to January 8, 1943.There are six employees inthe unit for which the Association contends.- 3$4DECISIONS OF NATIONALLABOR RELATIONS BOARDWe have previously found that pattern makers constitute a clearlyidentifiable skilled craft and possess many interests in common par-ticularly when, as here, theyare segregatedfrom the other shopsin the plant.We are of the opinion that the facts presented in this case arecomparable to those in theGoodyear Aircraftcase,2 and that the de-sires ofthe patternmakersthemselves should control the determina-tion of the type of union through which they shall bargain.It is clear from the evidence that the pattern carrier and the assist-ant pattern carrier do not work on patterns and are not eligible tomembership in the Pattern Makers League. It is equally clearthat the foreman spends a substantial portion of his time in the per-formance of supervisory duties.In view of the foregoing, we shall direct that the question con-cerning representation which has arisen be resolved by an electionby secret ballot among all pattern makers and pattern makers' ap-prentices, excluding the foreman, pattern carrier, and assistant pat-tern carrier, who were employed by the Company during the pay-rollperiod immediately preceding the date of the Direction of Election,subject to the limitations and additions set forth therein, to determinewhether they desire to be represented by the Pattern Makers Leagueor by the Association. If a majority select the Pattern MakersLeague as their representative, they will constitute a separate anddistinct unit; if a majority of them choose the Association, then theyshall be considered a part of the present industrial unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Erie City IronWorks, Erie, Pennsylvania, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-2 SeeMatter of GoodyearAircraftCorp.andPattern MakersLeague of North America(AFL),45N. L. R. B.369.See alsoMatter of Bethlehem Steel Company (ShipbuildingDivision)andPatternMakers League of North America, Now York Association, 40N. L. R. B.922, andMatter of Bendiw Products Division of Bendim Aviation CorporationandPattern Makers League of North America,South Bend Association,affiliatedwiththeA. F.ofL., 39 N.L. R. B. 81. ERIECITY IRON WORKS385ject to Article III, Section 10, of said Pules and Regulations, amongall pattern makers and pattern makers'apprentices of the Company,excluding the pattern carrier, assistant pattern carrier,and the fore-man of the pattern shop,who were employed during the pay-rollperiodimmediately preceding the date of this Direction,including:6n1il6yeeswho did not work during such pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees, ina -the armed forces of the United States who, presentthemselves in person at the polls,'but excluding any who have since,quit or been discharged for cause,to determine whether they desireto be represented by Pattern Makers League of North America(AFL), or by Erie City IronWorksEmployees Welfare_,Associa-tion, unaffiliated,for the purposes of collective bargaining, or byneither.613024-43-vol. 47-25